DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 25, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-13, filed on January 25, 2021, with respect to the rejections of claims 1, 5, and 6 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of U.S. Patent No. 5,417,540 to Cox. 
Applicant’s arguments, see pages 6-13, filed on January 25, 2021, with respect to the rejections of claims 2-4 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of U.S. Patent No. 5,417,540 to Cox. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,030,579 B2 to Austin et al. in view of U.S. Patent No. 5,417,540 to Cox. 
Austin et al. clearly teaches a system and methods for a mobile power plant with improved mobility and reduced trailer count, comprising: 
a power generation transport apparatus (see Figures 1-3, 5, and 6), comprising: 
a first conveyance (12), 
a gas turbine (22), 

an intake chamber (30), and 
an exhaust collector (84); 
the gas turbine, the generator, the intake chamber, and the exhaust collector being disposed on the first conveyance; and 
an intake-exhaust transport apparatus (see Figures 1-3, 5, and 6), comprising: 
a second conveyance (18); and 
an intake-exhaust system (84, 88), the intake-exhaust system being disposed on the second conveyance; 
wherein the intake-exhaust system comprises an intake assembly and an exhaust duct, the intake assembly and the exhaust duct are integrally transferred and connected to the top of the power generation transport apparatus (see Figure 5). 
However, it fails to disclose at least four lifting gears, disposed at the intake-exhaust system, and is configured to jack up the intake-exhaust system to be higher than a height of the power generation transport apparatus, a jack-up height of the at least four lifting gears is greater than the height of the power generation transport apparatus. 
Cox discloses a cargo container handling and transport system, comprising: 
at least four lifting gears (50) configured to jack up a cargo container to be higher than a height of the container (see Figures 13 and 16), a jack-up height of the at least four lifting gears being greater than the height of the container (In Figure 13, the bottom of the container is clearly elevated to a point higher than the top of an equal container and in 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the lifting gears disclosed by Cox on the intake-exhaust system disclosed by Austin et al., for the purpose of lifting cargo containers to a plurality of heights depending on transport system and docking facilities. 
With regards to claim 5, Austin et al. discloses: 
the power generation transport apparatus further comprises: 
an electric power unit; and 
a control system (70); 
wherein: 
the electric power unit is configured to output electric power from the generator, and 
the control system comprises a gas turbine control unit and a generator control unit. 
With regards to claim 6, Austin et al. discloses: 
the exhaust duct comprises: 
an exhaust stack; and 
an exhaust silencer; 
wherein during transportation, the exhaust stack is sleeved outside the exhaust silencer, and 
while in working state, the exhaust stack moves upwards to the top of the exhaust silencer through a lifting mechanism. 
With regards to claim 7, Austin et al. in view of Cox disclose: 
the at least four lifting gears being capable of being configured to jack up the intake-exhaust system onto the top of the gas turbine which is disposed on the first conveyance. 
With regards to claim 8, Austin et al. discloses: 
the height of the power generation transport apparatus being greater than a sum of a height of the first conveyance and a height of the gas turbine. 
With regards to claim 12, Austin et al. discloses: 
the power generation transport apparatus further comprises an auxiliary system, the auxiliary system being applied to the gas turbine and the generator. 

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,030,579 B2 to Austin et al. in view of U.S. Patent No. 5,417,540 to Cox as applied to claims 1, 5, and 6 above, further in view of U.S. Patent No. 6,749,388 B1 to Schmidt. 
Austin et al. in view of Cox disclose a system and methods for a mobile power plant with improved mobility and reduced trailer count as described above (see paragraph 8). 
However, it fails to disclose the intake assembly and the exhaust duct are transferred and jacked up as a whole by at least four lifting gears. 
Schmidt discloses a container handling apparatus, comprising: 
at least four lifting gears (see Figures 1a and 2). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the lifting gears disclosed by Schmidt on the system disclosed by Austin et al., for the purpose of handling the container. 
With regards to claim 3, Austin et al. in view of Cox and Schmidt disclose: 
the lifting gears comprise supporting legs (3) and a retractable support mechanism (6), the supporting legs are configured to jack up the intake-exhaust system by their expansion, and the retractable support mechanism for bearing the intake-exhaust system is configured to implement the horizontal movement (via lateral extending member 4) of the intake-exhaust system by its horizontal expansion. 
With regards to claim 4, Austin et al. in view of Cox and Schmidt disclose: 
the supporting legs being capable of moving outward the second conveyance (see Figures 2, 6b, and 13a), and can jack up the intake assembly and the exhaust duct, the jack-up height of the supporting legs is greater than the height of the power generation transport apparatus. 
With regards to claim 9, Cox discloses: 
a supporting frame, an expansion chamber, an expansion support and a horizontal hydraulic cylinder, the horizontal hydraulic cylinder is connected with the supporting legs, one end of the expansion support is connected to one of the supporting legs, and the other end of the expansion support is connected to the expansion chamber (see Figures 4, 7, and 12A). 
With regards to claim 10, Cox discloses: 
three expansion supports arranged in vertical direction. 
With regards to claim 11, Cox discloses: 
the horizontal hydraulic cylinder being disposed between a second one of the three expansion supports and a third one of the three expansion supports. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        February 13, 2021107